Citation Nr: 1743432	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and onychomycosis (hereinafter ?diabetes").

2. Entitlement to service connection for a right hand disability, to include tendonitis and arthritis (hereinafter ?right hand disability"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to March 1982, August 1991 to February 1992, and September 2002 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a February 2014 decision, the Board denied entitlement to a compensable disability rating for bilateral hearing loss and ordered a remand for additional development for the issues of entitlement to a disability rating in excess of 20 percent for diabetes, entitlement to service connection for right hand tendonitis, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Such development has been completed and the issues listed on the title page have been returned to the Board for further consideration.  

In a January 2017 rating decision, the RO granted entitlement to a TDIU; (2) established eligibility to Dependents' Educational Assistance; (3) increased the evaluation of peripheral neuropathy, left upper extremity to 30 percent; (4) increased the evaluation of peripheral neuropathy, left lower extremity to 20 percent; (5) increased the evaluation of peripheral neuropathy, right lower extremity to 20 percent; (6) increased the evaluation of peripheral neuropathy, right upper extremity to 20 percent; (7) granted service connection for erectile dysfunction; (8) granted service connection for onychomycosis; (9) granted special monthly compensation based on loss of use of a creative organ; (10) continued the evaluation of anxiety disorder at 70 percent disabling; and (11) continued the evaluation of bilateral cataracts at 10 percent disabling.  To date, the Veteran has not filed a notice of disagreement (NOD); therefore, these issues are not before the Board at this time.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for right hand tendonitis as entitlement to service connection for a right hand disability, to include tendonitis and arthritis, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected diabetes has required treatment with oral hypoglycemic medication, insulin, and a restrictive diet; however, there has been no required regulation of activities.

2. A right hand disability did not originate in service, arthritis was not manifest within one year of service, and a right hand disability is not otherwise etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction and onychomycosis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2. The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in October 2007 and February 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In February 2014, the Board remanded the claims of entitlement to a disability rating in excess of 20 percent for diabetes and entitlement to service connection for a right hand disability for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction scheduled the Veteran for VA examinations and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Entitlement to an Increased Rating

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Factual Background and Analysis

The Veteran's diabetes is currently rated as 20 percent disabling under DC 7913. Under DC 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (providing that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

Competent medical evidence is required to establish ?regulation of activities," namely, prescribed avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

Turning to the evidence of record, post-service VA treatment records reflect that the Veteran was diagnosed with type II diabetes in 2004.  These treatment records from 2004 to 2009 show that while the Veteran was able to control his diabetes with diet and exercise, his treatment plan required oral medication or insulin.  The Veteran's treatment plan during this time did not require a restriction in activities.

The Veteran underwent a VA examination for his diabetes in March 2010.  The Veteran reported that he did not experience any overall functional impairment from his diabetes.  The examination report shows that the Veteran's treatment plan included a restricted diet, prescription of an oral hypoglycemic agent, and daily insulin injections.  The examiner noted that regulation of the Veteran's activities was not required to medically manage his diabetes.

Private treatment records from 2011 show the Veteran's treatment plan for his diabetes included a restricted diet and insulin injections.  The Veteran was encouraged to exercise; however, his activities were not regulated to medically manage his diabetes.

Pursuant to the Board's February 2014 remand, the Veteran underwent another VA examination for his diabetes in November 2016.  The examination report shows that the Veteran's treatment plan included prescription of an oral hypoglycemic agent, daily insulin injections, and a restricted diet.  At this time, his activities were not regulated to medically manage his diabetes.

Upon review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's service-connected diabetes is not warranted. Throughout the rating period on appeal, management of the Veteran's diabetes required an oral hypoglycemic agent, daily insulin injections, and a restricted diet, which is consistent with the 20 percent rating criteria under DC 7913.  The evidence does not demonstrate the Veteran requires regulation of activities to treat his diabetes. Additionally, the Veteran's post-service treatment records reflect that VA and private medical providers repeatedly encouraged increased activity and exercise for management of the Veteran's diabetes and did not advise the Veteran to avoid engaging in strenuous activity.  Accordingly, as the three criteria listed in the 40 percent rating have not been met, a higher disability rating is not warranted.

The Board further notes that the Veteran has erectile dysfunction and onychomycosis associated with his diabetes, both of which the RO found to be noncompensable in its January 2017 rating decision.

The Veteran has not contended, and the weight of the evidence does not otherwise show, that he is entitled to compensable ratings for erectile dysfunction or onychomycosis.  As noted above, noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119 .
 
A November 2016 disability benefits questionnaire (DBQ) for male reproductive system conditions confirmed the Veteran was diagnosed with erectile dysfunction in 2008.  The examiner indicated that the Veteran's erectile dysfunction was due to his service-connected diabetes.  While loss of erectile power was found, the examination report did not indicate penile deformity.

In this case, the weight of the evidence is against a separate compensable rating for erectile dysfunction.  Under DC 7522, a single (and maximum) 20 percent disability rating is provided for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b (2016).  Because the evidence shows loss of erectile power and no penis deformity, the Board finds that a separate, compensable rating for erectile dysfunction is not warranted.  The Board notes that the Veteran is in receipt of special monthly compensation based on loss of use of a creative organ.

A November 2016 DBQ for skin disease confirmed the Veteran was diagnosed with onychomycosis in 2007.  The examiner indicated that the Veteran's onychomycosis of his bilateral toes was due to his service-connected diabetes.  The examination report indicated the Veteran's onychomycosis affected less than 5 percent of his total body area. 

In this case, the weight of the evidence is against a separate compensable rating for onychomycosis.  Under DC 7806, a 10 percent disability rating is provided for dermatitis or eczema on at least 5 percent, but less than 20 percent of the entire body.  38 C.F.R. § 4.118 (2016).  Because the evidence shows the Veteran's onychomycosis affects less than 5 percent of his total body, the Board finds that a separate, compensable rating is not warranted.

III.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after service.  While the disease need not be diagnosed within the presumption period, it must be shown by competent lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

B.  Factual Background and Analysis

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment of a right hand disability.  Although he indicated in his January 1991 service examination that he experienced swollen and painful joints, the Veteran did not specify which joints were swollen and painful.  Further, he indicated in his service examinations that he was not experiencing arthritis.  

Post-service treatment records are negative for any complaints, diagnosis, or treatment of a right hand disability.

Pursuant to the Board's February 2014 remand, the Veteran was afforded a VA examination in November 2016.  The Veteran reported he experienced pain in his right hand for many years.  He stated he underwent physical therapy which lessened the pain, but that the pain had since returned.  He described experiencing numbness in his hand, for which he is separately service connected, specifically, diabetic peripheral neuropathy of the right upper extremity.  He did not report flare-ups of the right hand, fingers, or thumb.  Upon examination, his right hand range of motion was normal, and his muscle strength was 4/5.  The examiner commented that the Veteran's reduction in muscle strength was most likely caused by his service-connected diabetic peripheral neuropathy.  The examiner found no muscle atrophy or ankylosis.  Imaging studies were performed, revealing degenerative arthritis of the right hand.  The examiner diagnosed the Veteran with right hand degenerative arthritis.  The examiner opined that the Veteran's right hand arthritis was less likely than not incurred in or cause by the claimed in-service injury, event, or illness, stating that the right hand arthritis was most consistent with senescence, or the aging process.  The examiner opined that the Veteran's right hand arthritis was less likely than not proximately due to or aggravated beyond its natural progression by any of the Veteran's service-connected disabilities, stating again, that right hand arthritis was due to deterioration as a result of aging.

After consideration of the entire record and the relevant law, the Board finds that service connection for a right hand disability, to include tendonitis and arthritis, is not warranted.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence of record does not show right hand tendonitis is present.  Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for right hand tendonitis cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

With regard to the Veteran's diagnosis of right hand degenerative arthritis, the Board finds that this disability did not manifest during service.  The Veteran's STRs contain no indication of an incident or injury involving his right hand, and the Veteran denied experiencing arthritis on his service examinations.

Additionally, the evidence does not indicate right hand arthritis manifested within one year of discharge from service.  The Veteran's post-service VA treatment records are negative for treatment of right hand arthritis.  In his 2009 post-service VA treatment records, the Veteran denied a past history of arthritis.  The only mention of treatment for arthritis in the Veteran's post-service VA treatment records pertains to his right and left knees in 2007, 2008, and 2010.  

Here, the evidence of record does not reflect a diagnosis of right hand arthritis until November 2016, over ten years after service, and no medical opinion has been provided suggesting that the Veteran's right hand arthritis is either due to service or caused or aggravated by any of the Veteran's service-connected disabilities, to include diabetic peripheral neuropathy of the upper extremities.  On the contrary, the November 2016 VA examiner opined that the Veteran's right hand arthritis was due to deterioration as part of the aging process.
 
In making this finding, the Board accords significant probative weight to the November 2016 VA examination report.  The Board finds this examination report includes the most thorough and factually supported opinions of record as to whether the Veteran presently has a right hand disability.  The opinions were provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusions reached.  As such, these opinions are persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Taking into account all the relevant evidence of record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a right hand disability, to include tendonitis and arthritis.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and onychomycosis, is denied.

Entitlement to service connection for a right hand disability, to include tendonitis and arthritis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


